ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_07_FR.txt. 170

OPINION DISSIDENTE DE M. RANJEVA

Il m'est difficile de souscrire à la conclusion de l’arrêt selon laquelle:
«la Tchécoslovaquie était en droit de recourir, en novembre 1991, à la
«solution provisoire» et «la Tchécoslovaquie n'était pas en droit de
mettre en service, à partir d'octobre 1992, cette «solution provisoire»
(par. 155, al. | Bet al. 1 C).

Sur le plan de la logique, ces deux propositions, même distinctes, sont
incohérentes. La construction d’un ouvrage de travaux publics a pour
finalité ultime son fonctionnement. Comment dès lors concilier la licéité
de la construction de la variante C avec l’illicéité de sa mise en fonction-
nement ?

Je ne peux en effet souscrire à l’analyse de la majorité des membres de
la Cour sur le véritable rôle de l’illicéité hongroise, objet du premier para-
graphe du dispositif, dans la chaîne des illicéités croisées que la Cour a, à
Juste titre, relevées dans le paragraphe 150 des motifs.

Lillicéité de la décision hongroise portant suspension puis abandon
des travaux ne peut, en droit, être remise en cause. La Hongrie n’a pas
assuré pleinement l'exécution des obligations du traité de Budapest. Par
ailleurs, la chronologie des faits est défavorable à la cause hongroise.
Mais la situation de fait et de droit n’est pas aussi simple qu'elle le paraît
à la lecture de l’analyse qu’en fait la Cour.

En privilégiant une option en faveur des données de la chronologie
pour l’examen des données de fait, la majorité de la Cour semble donner
une analyse trop simple de la séquence des événements. La structure des
questions formulées dans l’article 2 du compromis n’a pas facilité la mis-
sion de la Cour qui, ainsi, a été amenée à ne pas attacher de l'intérêt aux
effets juridiques des illicéités croisées, clef de voûte du différend qu’elle a
dû adjuger.

Le double objet de la mission de la Cour aux termes de l’article 2 du
compromis a fait l'objet d’une excellente analyse aux paragraphes 130 et
131 du présent arrêt. Mais mon désaccord porte sur la place des illicéités
croisées qui, aux yeux de la majorité des membres de la Cour, relève uni-
quement de la partie normative alors qu'à mon avis elle constitue la clef
de voûte de la partie déclarative de l’arrêt.

La question que la Cour aurait pu, voire dû se poser, est celle de savoir
si, en l'absence de la première illicéité hongroise de 1989, les illicéités ulté-
rieures se seraient produites et en particulier la décision d'abandonner les
travaux serait-clle intervenue en novembre 1991. Cette question, hypo-

167
171 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. RANJEVA)

thétique, devait être évoquée dans la mesure où la Cour ne s’interroge à
aucun moment sur le fait de déterminer si l’illicéité hongroise a fait courir
un risque suffisamment justifié qui a obligé la République fédérative
tchèque et slovaque à réparer le dommage par la construction et la mise
en service de la variante C. Le problème, en effet, devait amener la Cour
à dire si une des illicéités pouvait être absorbée par une autre, de sorte
que l’évolution ultérieure des illicéités n’aurait eu qu’une seule cause véri-
table.

Cette question hypothétique devait être posée in limine compte tenu
des risques de confusion que recèle la structure du premier paragraphe de
l'article 2 du compromis. La classification des faits pertinents de l’espèce
en deux blocs de questions a) et b), combinée avec la prise en considéra-
tion de la décision hongroise de 1989 comme point origine de la séquence
des faits, a facilité une approche bilatérale globalisante des problèmes au
détriment d’une véritable vision d'ensemble des relations entre les deux
Parties. La vision bilatérale globalisante des problèmes a, en effet, donné
l'illusion d’une relation quasi mécaniste entre les comportements respec-
tifs des Parties. Cette analyse aurait été fondée si les blocs a) et b) de faits
décrits dans la question étaient d’une part isolés et d’autre part à effet
instantané. Les points a) et 6) décrivent au sein d’un même ensemble les
différents actes imputables, respectivement, et à des dates différentes, à la
Hongrie et à la République fédérative tchèque et slovaque. Cette classi-
fication binaire ne relate pas la séquence des événements.

Dans la présente espèce, l'analyse des faits ne saurait être effectuée sans
une référence au faisceau continu de faits et de comportements ambigus
qui se sont amplifiés. Le projet donne l'impression d’avoir été, ab initio,
victime d’un certain nombre d'incidents et frappé par le mauvais sort.
Ainsi, comme le reconnaît la Cour, chacune des Parties a commis des illi-
céités distinctes. Mais, à la différence de l'observation de la majorité de la
Cour, j'estime que chaque illicéité a joué le rôle de déclencheur de l’autre.
Il ne s’agit ni d’une illicéité unique commise en même temps par les deux
Parties ni de deux illicéités successives, mais d’illicéités différentes qui ont
concouru a la réalisation de la situation présentement soumise a la Cour.
Chaque Partie a contribué à la réalisation d’une illicéité qui a progressi-
vement contribué à la réalisation du fait objet du présent différend dans
son entièreté. Cette mise en évidence de l’enchevêtrement des comporte-
ments et des illicéités était nécessaire car, compte tenu de la double mis-
sion de la Cour au titre de l’article 2 du compromis, la réciprocité des
illicéités pose le problème de la causalité au niveau de l’ensemble du pré-
sent différend.

L'économie générale du présent arrêt se fonde sur l’idée selon laquelle
l'illicéité hongroise serait la causa prima juridique du différend. Mais,
contrairement à mon opinion, la majorité des membres de la Cour en
limite la portée à la seule question de l'obligation de réparer. Le caractère
croisé des illicéités permet, en effet, à la Cour de recommander I’« option

168
172 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. RANJEVA)

zéro» en matiére de réparation des préjudices telle qu’elle ressort de
l'alinéa D de la seconde partie du dispositif dans les termes qui ont été
retenus}.

Avec tout le respect que je porte à la Cour, je ne pense pas que l’obliga-
tion de réparer soit le seul domaine sur lequel le caractère croisé des illi-
céités a eu des conséquences. Le concept de violation de la norme, par la
commission d’actes illicites, n’a aucun intérêt dans l’absolu; il n’a de sens
que par rapport aux droits que chaque Partie tire de la convention de
1977 et à la compétence discrétionnaire d’autoqualification subjective que
le droit lui reconnaît. L’idée de violation permet ainsi à chacun des Etats
de tirer les conséquences d’un comportement qu’il a, de manière discré-
tionnaire, au préalable qualifié d’illicéité. Ces considérations amènent
d’une part à examiner la portée de l’ilicéité hongroise (par. 155, al. 1 A)
sur la séquence des événements et d’autre part à critiquer le para-
graphe 155, alinéa | B, du présent arrêt.

Aucune conclusion péremptoire ne peut être formulée quant à l’enchaïi-
nement des faits constitutifs de comportements de chaque Partie. La
notion de cause originelle ne peut être établie, dans la présente affaire,
qu’à une double condition: la première est liée à son apparition ex nihilo
dans la chaîne des événements et la seconde relative à son caractère effi-
cient quant à la genèse même des événements. Pour satisfaire à ces exi-
gences, il aurait fallu que l’illicéité commise par la Hongrie n’eût aucune
relation de connexité avec un comportement quelconque de la Tchéco-
slovaquie. Or, en l’espèce, compte tenu de la nature chaotique des rap-
ports entre les deux Parties litigantes, il est difficile de vouloir transposer
dans cet examen une analyse mécaniste plus ou moins indifférenciée. A la
différence des exigences inhérentes au droit de la responsabilité en droit
interne, il ne s’agit pas de trouver à tout prix un responsable, ni une illi-
céité en soi qui ne soit pas causale de la séquence des comportements res-
pectifs des Parties. La preuve d'une illicéité ne suffit pas à établir un lien
de causalité directe entre le comportement hongrois et la réaction tché-
coslovaque.

Les données de caractère historique et technique montrent que des pro-
jets d'aménagement du Danube dans cette portion du cours de ce fleuve
étaient envisagés dès la fin de la seconde guerre mondiale. Dans le cadre
de ces programmes de coopération, chaque partie poursuivait des objec-
tifs qui n'étaient pas nécessairement identiques avec ceux de son parte-
naire. Ainsi la République fédérative tchèque et slovaque manifestait un

' L'option zéro se rattache à une certaine interprétation de la règle pomponienne:
« Quod si quis ex culpa sua sentit, non intelligitur damnun sentire» (Digeste, « De regula
Juris », 50, 17). En d’autres termes, un demandeur est déchu de son droit à réparation dès
qu'une irrégularité est susceptible de lui être reprochée, qu'elle soit ou non la cause du
préjudice subi par lui. La proposition pomponienne a été écartée par le droit canon au fur
et à mesure du développement de l’individualisation de la responsabilité de la faute et de
Yatténuation des mécanismes de présomption de responsabilité.

169
173 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. RANJEVA)

intérêt particulier pour l’hydro-électricité et la navigation. Les ouvrages
situés à Nagymaros étaient conçus pour être mis en fonctionnement lors-
que les installations de Gabcikovo étaient en régime de pointe. Enfin, il
résulte des différents projets antérieurs que n’était pas exclue, depuis des
temps anciens, la possibilité de construire les ouvrages sur le seul terri-
toire tchécoslovaque. Ces données, relatives à l'environnement et du pro-
jet et du présent différend, situent les enjeux sans constituer pour autant
des faits justificatifs de la décision hongroise. Sur le plan juridique, la
conclusion du traité de Budapest rend sans objet ces débats. La seule cer-
titude tient au fait que la décision hongroise de suspendre a pris corps
dans un contexte lourd de suspicion et de méfiance et a constitué un acte
longuement réfléchi.

Selon mon opinion, la décision hongroise n’a pas constitué la cause
mais le motif ou le mobile qui a été pris en considération par la Répu-
blique fédérative tchèque et slovaque pour justifier ses comportements ulté-
rieurs. Peut-on, pour autant en droit, la considérer comme étant la source
de laquelle les illicéités ultérieures tirent leur être? Une réponse à cette
question doit tenir compte de la stratégie d'escalade dans le cadre du jeu
pression/négociation. De prime abord, la chronologie factuelle est défavo-
rable à la Hongrie si on considère la séquence des faits en termes de suc-
cession linéaire. Mais au fur et à mesure de l'écoulement du temps, les
liens de causalité avec l’illicéité initiale ne cessent de s’estomper et de s’af-
faiblir tandis que l’escalade dans les comportements s’amplifie. C'est ainsi
que, dans le présent différend, il y avait lieu de déterminer le caractère
causal de l’illicéité inhérente au comportement hongrois décrit à l'alinéa A
du dispositif. Si on envisage la question, objet du second paragraphe, en
termes de relations entre les deux Parties, c'est l'ensemble des faits et des
illicéités qu’il convient de prendre en considération: il est alors difficile, en
l'absence de présomption de responsabilité, de considérer Villicéité de la
mise en service de la variante C comme la conséquence directe de la déci-
sion hongroise de 1989. Il me paraissait cependant nécessaire de vider
cette question préalable sur le plan logique; dans ces conditions, le croi-
sement des illicéités était le nœud du problème de la seconde question.

Le caractère incohérent de la conclusion dégagée par la Cour, dans les
alinéas B et C du premier paragraphe du dispositif (par. 155), démontre si
besoin est le caractère artificiel de la distinction entre le «recours à la
solution provisoire» et sa «mise en service». Cette distinction pourrait se
justifier si étaient fondées dans le droit des traités la thèse dite de l’appli-
cation par approximation ou celle de limiter les dommages. C’est à juste
titre que la Cour a rejeté les arguments tirés de ces principes qui peuvent
trouver leur place dans les constructions de droit interne au sein d’un sys-
tème de présomption de responsabilité.

Mais dès lors que la Cour a accepté le caractère croisé des illicéités
commises par les Parties, la distinction entre d’une part la construction
de la variante C et d’autre part sa mise en service n’a qu’un caractère
artificiel dans le cadre du jeu des relations de pression/négociation.

170
174 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. RANJEVA)

La divisibilité du comportement tchécoslovaque aux yeux de l’arrêt se
fonderait sur l’usage, dans le compromis, de la conjonction de coordina-
tion «et» pour marquer la liaison entre les deux étapes du processus de
l'accomplissement de sa décision. Mais, la liaison qu’assure la conjonc-
tion, sur le plan grammatical, est caractérisée par le fait que les éléments
du processus sont de même nature et aussi par l’immédiateté de la succes-
sion de ces éléments. Dans ces conditions, contrairement à ce que pré-
sume la majorité de la Cour, et l’attitude constante de la Tchécoslovaquie
le prouve, il n’a jamais été question, dans ses projets, de ne pas mener à
son terme la mise en service de la variante C une fois prise la décision d’y
recourir. La qualification d’acte continu apparaît la plus pertinente, tant
au regard de la séquence générale des faits (ci-dessus) que du comporte-
ment affiché de la Tchécoslovaquie puis de la Slovaquie.

En effet, pour que la distinction retenue dans l’arrêt soit fondée, une
équipollence entre le «recours à la solution provisoire» et «sa mise en
service» doit, au préalable, exister effectivement. Cela pour éviter que
l’un des éléments ne soit absorbé par l'autre. Toutefois, la décision tché-
coslovaque n’a de raison d’être ni de signification que si l’évolution ulté-
rieure n’aboutit à un résultat unique: la mise en service de la variante C,
dite «solution provisoire».

A l’examen et contrairement à l’analyse de l’arrêt, Pillicéité du com-
portement de la Tchécoslovaquie ne saurait se limiter a la seule mise en
service de la «solution provisoire» en raison du statut du Danube au
regard du droit international. Je ne peux souscrire à l’idée selon laquelle
la souveraineté territoriale conférerait à un Etat la faculté d’aménager de
façon unilatérale l’utilisation d’un cours d’eau international dont le régime
juridique a fait l’objet d’une convention internationale. Dans ces condi-
tions, ce n’est pas en soi la construction ou la non-édification d’ouvrages
sur le territoire de l’une ou de l’autre Partie ni uniquement le détourne-
ment du cours du Danube qui constituent les seules violations des obli-
gations du traité de 1977. Le fait de substituer et de mettre en place un
projet national à un projet conjoint international contrevient de manière
grave aux prescriptions du traité de Budapest. Limiter la sanction de l’illi-
céité aux conséquences de fait de la violation des obligations internatio-
nales mais non à la violation elle-même représente «un précédent aux
effets perturbateurs pour les relations conventionnelles et l'intégrité de la
règle pacta sunt servanda» (voir arrêt, par. L14). Ces considérations expli-
quent le bien-fondé de la proposition d'article 25, paragraphe 1, du projet
de la Commission du droit international de codification du droit de la
responsabilité en matière d’illicéité continue:

«La violation d’une obligation internationale par le fait d’un Etat
ayant un caractère de continuité se produit au moment où ce fait
commence. Toutefois, le temps de perpétration de la violation s'étend
sur la période entière durant laquelle ce fait continue et reste non
conforme à l'obligation internationale. »

171
175 PROJET GABCIKOVO-NAGYMAROS (OP. DISS. RANJEVA)

En dernière analyse, comment justifier l’illicéité de la variante C à la
seule mise en service lorsque cette solution ne trouve, de l’avis de l’arrêt,
aucun fondement juridique au regard du traité de 1977 une fois que la
Cour a écarté la thèse de Papplication par approximation, celle de l’obli-
gation d’assurer la limitation des dommages, et la proportionnalité entre
lillicéité hongroise et la mise en service de cette variante?

(Signé) Raymond RANJEVA.

172
